EX‑33.3 Management’s Assertion on Compliance with Applicable Regulation AB Servicing Criteria 1. Rialto Capital Advisors, LLC (“Rialto”), the Special Servicer in the agreements listed on Exhibit 1 (the “Pooling and Servicing Agreements”), is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, for the period from January 1, 2016, up to and including December 31, 2016, or applicable shorter period there within, (the “Reporting Period”), as set forth in Appendix A hereto. The transactions covered by this report include the transactions listed on Exhibit 1 that are commercial mortgage-asset backed securities transactions for which Rialto acted as Special Servicer on or after January 1, 2016, or for the Applicable Certification Period as listed on Exhibit 1 (the "Platform"), and were registered after January 1, 2006, with the Securities and Exchange Commission pursuant to the Securities Act of 1933. 2. Rialto has engaged certain vendors (the “Vendors”) to perform specific, limited, or scripted activities, and Rialto elects to take responsibility for assessing compliance with the servicing criteria, or portion of the servicing criteria, applicable to such Vendors’ activities as set forth in Appendix A hereto. Rialto has determined its Vendors are not “servicers” as defined in Item 1101 (j) of Regulation AB and asserts that it has policies and procedures in place to provide reasonable assurance that the Vendors’ activities comply, in all material respects, with the servicing criteria applicable to each vendor; 3. Except as set forth in paragraph 4 below, Rialto used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria; 4. The criteria listed in the column titled “Inapplicable Servicing Criteria” on Appendix A hereto are inapplicable to Rialto based on the activities it performs, directly or through its Vendors, with respect to the Platform; 5. Rialto has complied, in all material respects, with the applicable servicing criteria as of December 31, 2016, and for the Reporting Period with respect to the Platform taken as a whole. 6. Rialto has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing criteria as of December 31, 2016, and for the Reporting Period with respect to the Platform taken as a whole; 7. Rialto has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria as of December 31, 2016, and for the Reporting Period with respect to the Platform taken as a whole; and 8. NDB Accountants & Consultants, LLP, a registered public accounting firm, has issued an attestation report on Rialto’s assessment of compliance with the applicable servicing criteria for the Reporting Period. Date: March 1, 2017 Name: Adam Singer Title: Managing Director Signature: /s/ Adam Singer Exhibit 1 Pooling and Servicing Agreements Applicable Certification Period WFRBS 2012-C8 January 1, 2016 to December 31, 2016 FDIC 2012-C1 January 1, 2016 to December 31, 2016 WFCM 2012-LC5 January 1, 2016 to December 31, 2016 UBS-Barclays 2012-C3 January 1, 2016 to December 31, 2016 UBS-Barclays 2012-C4 January 1, 2016 to December 31, 2016 GSMS 2012-GCJ9 January 1, 2016 to December 31, 2016 JPMCC 2012-LC9 January 1, 2016 to December 31, 2016 COMM 2013-LC6 January 1, 2016 to December 31, 2016 WFRBS 2013-C12 January 1, 2016 to December 31, 2016 UBS-Barclays 2013-C6 January 1, 2016 to December 31, 2016 GSMS 2013-GCJ12 January 1, 2016 to December 31, 2016 WFRBS 2013-C14 January 1, 2016 to December 31, 2016 WFRBS 2011-C5 January 1, 2016 to December 31, 2016 WFCM 2013-LC12 January 1, 2016 to December 31, 2016 WFRBS 2011-C2 January 1, 2016 to December 31, 2016 WFRBS 2011-C3 January 1, 2016 to December 31, 2016 WFRBS 2011-C4 January 1, 2016 to December 31, 2016 UBS-Citigroup 2011-C1 January 1, 2016 to December 31, 2016 UBS 2012-C1 January 1, 2016 to December 31, 2016 WFRBS 2012-C6 January 1, 2016 to December 31, 2016 GSMS 2011-GC3 January 1, 2016 to December 31, 2016 COMM 2013-LC13 January 1, 2016 to December 31, 2016 WFRBS 2013-C16 January 1, 2016 to December 31, 2016 GSMS 2013-GCJ16 January 1, 2016 to December 31, 2016 WFRBS 2013-C17 January 1, 2016 to December 31, 2016 GSMS 2012-GC6 January 1, 2016 to December 31, 2016 MSBAM 2013-C13 January 1, 2016 to December 31, 2016 COMM 2014-CCRE14 January 1, 2016 to December 31, 2016 MSBAM 2014-C14 January 1, 2016 to December 31, 2016 WFRBS 2014-LC14 January 1, 2016 to December 31, 2016 COMM 2014-LC15 January 1, 2016 to December 31, 2016 WFRBS 2014-C20 January 1, 2016 to December 31, 2016 COMM 2014-CCRE18 January 1, 2016 to December 31, 2016 CGCMT 2014-GC23 January 1 , 2016 to December 31, 2016 MSBAM 2014-C17 January 1, 2016 to December 31, 2016 COMM 2014-UBS5 January 1, 2016 to December 31, 2016 MSBAM 2014-C18 January 1, 2016 to December 31, 2016 COMM 2012-CCRE4 January 1, 2016 to December 31, 2016 COMM 2012-LC4* January 1, 2016 to December 31, 2016 WFRBS 2014-C24 January 1, 2016 to December 31, 2016 JPMBB 2014-C25 January 1, 2016 to December 31, 2016 LCCM 2014-909 January 1, 2016 to December 31, 2016 MLMI 1998-C3 January 1, 2016 to December 31, 2016 WFCM 2014-LC18 January 1, 2016 to December 31, 2016 COMM 2015-DC1 January 1, 2016 to December 31, 2016 GSMS 2015-GC28 January 1, 2016 to December 31, 2016 WFCM 2015-C27 January 1, 2016 to December 31, 2016 WFCM 2015-LC20 January 1, 2016 to December 31, 2016 WFCM 2015-NXS1 January 1, 2016 to December 31, 2016 CSAIL 2015-C2 January 1, 2016 to December 31, 2016 WFCM 2015-NXS2 January 1, 2016 to December 31, 2016 COMM 2015-PC1 January 1, 2016 to December 31, 2016 CSAIL 2015-C3 January 1, 2016 to December 31, 2016 WFCM 2015-SG1 January 1, 2016 to December 31, 2016 WFCM 2015-LC22 January 1, 2016 to December 31, 2016 COMM 2015-CCRE27 January 1, 2016 to December 31, 2016 WFCM 2015-NXS4 January 1, 2016 to December 31, 2016 MSCI 2015-UBS8 January 1, 2016 to December 31, 2016 CSAIL 2016-C5 February 9, 2016 to December 31, 2016 WFCM 2016-C32 February 18, 2016 to December 31, 2016 WFCM 2016-NXS5 February 26, 2016 to December 31, 2016 CGCMT 2015-GC27 (Special Servicer solely for the Boca Hamptons Plaza Portfolio Loan) January 1, 2016 to December 31, 2016 WFCM 2016-C33 March 31, 2016 to December 31, 2016 MSBAM 2016-C29 May 5, 2016 to December 31, 2016 CFCRE 2016-C4 May 18, 2016 to December 31, 2016 GSMS 2016-GS2 (Special Servicer solely for the Veritas Multifamily Pool 2 only) May 31, 2016 to December 31, 2016 BACM 2016-UBS10 June 7, 2016 to December 31, 2016 SGCMS 2016-C5 July 19, 2016 to December 31, 2016 WFCM 2016-BNK1 August 18, 2016 to December 31, 2016 CD 2016-CD1 August 25, 2016 to December 31, 2016 GSMS 2016-GS3 September 30, 2016 to December 31, 2016 MSBAM 2016-C31 November 14, 2016 to December 31, 2016 CGCMT 2016-C3 November 17, 2016 to December 31, 2016 CFCRE 2016-C6 November 22, 2016 to December 31, 2016 CSAIL 2016-C7 November 22, 2016 to December 31, 2016 MSC 2016-UBS12 December 7, 2016 to December 31, 2016 *Supplemental clarification regarding COMM 2012-LC4: By trustee's notification, dated September 13, 2016, Rialto was advised of its termination as special servicer of the COMM 2012-LC4 pool and of the appointment of KeyBank, National Association ("KeyBank") as replacement special servicer, which termination and replacement appointment was indicated as being effective as of September 12, 2016. On February 9, 2017, Rialto was advised that various notices and certain other requirements under the Pooling and Servicing Agreement had not been properly delivered by the Directing Holder, KeyBank and certain other parties unrelated to Rialto. Accordingly, the information provided in this certification reflects the foregoing by including the COMM 2012-LC4 as a pool serviced by Rialto through December 31, 2016. KeyBank has advised Rialto that the only action taken by it as purported Special
